AGREEMENT TO OPERATE
SOUTH GLENROCK BLOCK “C”
AND EXTENSION OF PURCHASE AGREEMENT


THIS AGREEMENT TO OPERATE SOUTH GLENROCK BLOCK “C” AND EXTENSION OF PURCHASE
AGREEMENT (“Agreement”), effective as of  March 30, 2009 (the “Effective Date”)
at 8:00 a.m. Mountain Time (“Effective Time”), is between Ameriwest Energy Corp.
(“Ameriwest”) and Muddy Mineral Exploration, LLC (“Muddy”).


WHEREAS, Muddy and Ameriwest have been parties to a Letter of Intent dated
October 1, 2007 and subsequent amendments (collectively “Letter of Intent”)
under which Muddy agreed to sell its working interest and net royalty interest
in and to the South Glenrock Block “C” field in Converse County, Wyoming (“South
Glenrock ‘C’”);


WHEREAS, the parties seek to enter this Agreement for the operation of the South
Glenrock “C” field and to extend the closing on the purchase agreement for the
interest of Muddy in South Glenrock “C” for the period and subject to the terms
and conditions set forth in this Agreement.


NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, the sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.  OPERATION OF FIELD BY AMERIWEST.
Until Closing or at such time as this Agreement is terminated, as set forth
below, Ameriwest agrees to be responsible for, and diligently perform, standard
and customary duties of a prudent oil operator in the State of Wyoming, and
shall be responsible for the overall operations and management of South Glenrock
“C”, including, without limitation, performing or having performed reasonably
necessary maintenance and repairs, payment of expenses and costs associated with
maintenance and repairs, payment of applicable taxes and fees, marketing and
selling oil from production, obtaining and maintaining proper bonding and
insurance, and otherwise protecting and preserving the South Glenrock “C”
assets.  Ameriwest hereby agrees to indemnify, hold harmless and defend Muddy
from and against any and all claims, liabilities, losses, expenses (including
reasonable attorneys’ fees and costs), fines, penalties, taxes or damages
(collectively “Liabilities”), asserted by any third party against Muddy in
relation to Ameriwest’s operation of South Glenrock “C”.  Ameriwest shall
periodically, and more often upon Muddy’s request, provide Muddy with
information, reports and documentation evidencing compliance with its
operational responsibilities.  If Muddy requests after the execution of this
Agreement and prior to Closing, Ameriwest shall execute Muddy’s Operating
Agreement and perform the obligations arising thereunder.  In the event that
Muddy, in its reasonable discretion, deems its interests in South Glenrock “C”
or any of the related assets are impaired or are insecure, then Muddy may
terminate this Agreement upon written notice to Ameriwest.

 
1

--------------------------------------------------------------------------------

 

2.  EXTENSION OF CLOSING DATE TO PURCHASE SOUTH GLENROCK “C”.
 
2.1
Subject to the terms of this Agreement, Muddy hereby grants to Ameriwest and/or
its permitted assigns an extension of the closing date for the purchase of the
interests owned by Muddy as of the Effective Date in South Glenrock “C”, for
payment of the Purchase Price and subject to the terms set forth below.



 
2.2
Closing shall occur on or before the 1st day of June, 2009, unless otherwise
extended by mutual agreement of the parties.  If Closing does not occur by June
1, 2009 (or as otherwise extended by mutual written agreement) this Agreement
shall automatically terminate.



 
2.3
As a material inducement for the execution of this Agreement, Muddy and
Ameriwest agree that the Purchase Price for South Glenrock “C” has been changed
to $4,000,000.00, as per Muddy’s December 1, 2008 letter.  Muddy agrees that the
sum of $1,750,000.00, which non-refundable amount was previously paid to Muddy
by Ameriwest, shall be credited against the Purchase Price at the time of
Closing.  At Closing, Ameriwest shall pay the sum of Purchase Price, less
properly credited amounts.



 
2.4
If Ameriwest elects to purchase South Glenrock “C”, then Ameriwest shall provide
written notice of its election to Muddy prior to the Closing date set forth in
paragraph 2.2, above.



 
2.5
Ameriwest will have until June 1, 2009 within which to undertake its due
diligence on title and environmental related matters.  Prior to June 1, 2009,
Ameriwest may terminate its obligation to purchase South Glenrock “C” and this
Agreement by written notification to Muddy, if it identifies material title or
environmental defects.



3.  REMEDIES IN EVENT OF TERMINATION OF AGREEMENT.
 
3.1
In the event a party terminates this Agreement in accordance with a right
granted hereunder or otherwise by operation of this Agreement, the following
shall apply:



 
A.
Muddy shall be entitled to retain all sums previously paid by Ameriwest prior to
Closing and commence as operator of the South Glenrock “C”.



 
B.
Ameriwest shall be entitled to retain all revenue from oil produced during the
period Ameriwest acted as operator, through the date of termination.



 
C.
Immediately, and not later than five (5) business days, Ameriwest shall: (a)
assign to Muddy all of its interest in and to South Glenrock “C”, whether
created by the Assignment of Revenues dated May 1, 2008, including all oil in
the tanks and all rents, issues, profits, proceeds, products, revenues and other
income from or attributable to South Glenrock “C”, or otherwise; (b) assign to
Muddy all of its right, title and interest in and to that $100,000 Certificate
of Deposit bearing the bond account number 50000169 issued to the Director of
the Office of State Lands & Investments to act as bonding security to cover
operations on State of Wyoming Oil and Gas Leases that are a part of, or related
to, South Glenrock “C” (“Bond”); and (c) execute such assignments and other
documents as are necessary or desirable in order to evidence and/or effectuate
the intent of this paragraph, including without limitation, the transfer of
Ameriwest’s operator status of South Glenrock “C” and the Bond.

 
 
2

--------------------------------------------------------------------------------

 

4.  DISCLOSURE OF INTEREST OF DIRECTORS OF AMERIWEST.
The parties acknowledge that the directors of Ameriwest hold ownership interests
in Muddy and South Glenrock “C” and hereby state that full disclosure of said
interests have been made to the parties.


5.  MISCELLANEOUS.
 
5.1
NO ASSIGNMENT OR TRANSFER.  During the term of this Agreement, Ameriwest will
not commit, assign or transfer, in part or whole, any of its interest in the
Assignment of Revenues dated May 1, 2008 to any third party without the prior
written consent of Muddy.  During the term of this Agreement, Muddy agrees not
to assign or transfer, in part or whole, any of its interest in South Glenrock
“C” to any third party without the prior written consent of Ameriwest.



 
5.2
CONFIDENTIALITY.  The parties hereby agree and acknowledge that this Agreement
and its terms and conditions are confidential, except to the extent disclosure
is required by federal or state laws, rules or regulations or except as may be
necessary in the event of litigation or to the extent required to comply with
any subpoena or court order.



 
5.3
SURVIVAL.  Notwithstanding the termination of this Agreement or the closing and
delivery of any document of conveyance, the indemnification provisions and the
requirements to convey interests set forth in this Agreement shall survive the
termination of this Agreement or the closing.



 
5.4
BINDING EFFECT.  The parties understand and agree that this Agreement and its
terms are contractual and not a mere recital. The parties further understand and
agree that this Agreement shall be considered final and binding.



 
5.5
EXECUTION.  This Agreement may be executed in one or more counterparts
(including multiple signature pages), all of which shall be deemed to be one
instrument. True and correct copies including facsimiles may be used in lieu of
the original.



 
5.6
CONSTRUCTION OF AGREEMENT.  All questions with respect to the construction of
this Agreement and the rights and liabilities of the parties hereto shall be
governed by the laws of the State of Wyoming. The section headings herein are
for the convenience of reference only and are not a substantive part of the
Agreement.



 
5.7
ENFORCEABILITY.  Should suit be brought to enforce or construe this Agreement,
the substantially prevailing party in such suit shall be awarded reasonable
attorneys’ fees for the defense or prosecution thereof.


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Effective Date.



Muddy Mineral Exploration, LLC:
Ameriwest Energy Corp.:
       
By: /s/ Jon C. Nicolaysen
By: /s/ Walter Merschat
   
Title: Manager
Title: President

 
 
4

--------------------------------------------------------------------------------

 
